Citation Nr: 0421756	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent 
for the residuals of a fractured left (minor) ulnar styloid 
with possible nonunion of the ulnar styloid.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a fractured left (minor) ulnar styloid with 
possible nonunion of the ulnar styloid on an extra-schedular 
basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 1985 
and from April 1986 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which granted 
entitlement to service connection for a left wrist disability 
and assigned a 20 percent evaluation.  The veteran now 
disagrees with the disability rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  As the statement of the case has indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 20 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  A transcript of the hearing is of 
record.

At the hearing in January 2004, the veteran argued that there 
was total loss of use of the left hand and that he was 
unemployable as a result of the left wrist disability.  By 
his testimony, the veteran raised claims for a rating based 
upon loss of use of the left hand and for a total rating for 
compensation based upon unemployability due to service-
connected disabilities.  These matters are referred to the RO 
for development and initial consideration.  As the Board has 
no jurisdiction of these issues at this point, they will not 
be considered in this decision.

The issue of entitlement to an increased rating for the ulnar 
impairment on an extraschedular basis is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is right-handed.

3.  The veteran's left wrist disability is manifested by 
subjective complaints of pain, weakness, and numbness, and 
objective findings of limitation of motion and deformity of 
the wrist.  

4.  There is no evidence of neurological damage to the left 
wrist.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the residuals of a fractured left (minor) ulnar styloid 
with possible nonunion of the ulnar styloid have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 
4.71a, 4.124a, Diagnostic Codes (DCs) 5210, 5211, 5212, 5214, 
5215, 8516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

As an initial matter, it is noted that the veteran is right-
handed (self-reported in VA examination), and his service-
connected disability affects his left (minor) arm.  The RO 
rated his left (minor) wrist fracture under DC 5211.  The 
Board will also consider DCs 5210, 5212, 5214, and 5215.  

Under DC 5210 (flail false joint), a 40 percent evaluation 
will be assigned with nonunion of the radius and ulna with a 
flail false joint.  This is the only evaluation assigned 
under this diagnostic code.

Under DC 5211 (impairment of the ulna), a 10 percent 
evaluation is warranted for malunion of the minor ulna, with 
bad alignment.  A 20 percent evaluation may be assigned with 
nonunion of the lower half of the minor ulna.  Further, with 
nonunion in the upper half of the minor ulna, a 20 percent 
evaluation is warranted without loss of bone substance or 
deformity; a 30 percent will be assigned with loss of bone 
substance (1 inch (2.5cms) or more) and marked deformity.  A 
30 percent rating is the highest available under this code 
for the minor arm.

Under DC 5212 (impairment of the radius), a 10 percent 
evaluation is warranted for malunion of the minor radius, 
with bad alignment.  A 20 percent evaluation may be assigned 
with nonunion of the upper half of the minor radius.  
Moreover, with nonunion in the lower half of the minor 
radius, a 20 percent evaluation is warranted without loss of 
bone substance or deformity; a 30 percent will be assigned 
with loss of bone substance (1 inch (2.5cms) or more) and 
marked deformity.  A 30 percent rating is the highest 
available under this code for the minor arm.  An endnote to 
the Elbow and Forearm regulations reflects that in all the 
forearm and wrist injuries, DCs 5205-5213, multiple impaired 
finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined not to exceed 
rating for loss of use of hand.  

Under DC 5214 (wrist ankylosis), ankylosis in a favorable 
position of the minor wrist with dorsiflexion of 20 to 30 
degrees will be assigned a 20 percent evaluation.  A 30 
percent evaluation is warranted with ankylosis in any other 
position except favorable.  A 40 percent rating, the highest 
evaluation under DC 5214 for the minor wrist, is warranted 
for unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  A note to DC 5214 indicates 
that extremely unfavorable ankylosis would be rated as loss 
of use of hands under DC 5125.    

Under DC 5215 (limitation of motion), limitation of motion of 
the wrist, identified as dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, may be 
assigned a 10 percent disability rating under DC 5215 for 
both the major or minor hand.  This is the highest evaluation 
available under this code.

Factual Background.  Medical evidence indicates that the 
veteran fractured his left wrist in 1998 while on active 
duty.  He underwent reconstruction surgery in June 2000.  
Specifically, a June 15, 2000, operative report indicates 
that he underwent a "wafer-type" resection of the distal 
ulna through the floor of the fifth compartment, dorsally.  
It was noted that 3 mm. of the ulna was removed.  Post-
operative, he was placed in an arm splint.  He continued to 
complain of post-operative pain for a period of time but was 
essentially characterized as doing well.  In November 2001, 
nerve conduction studies shows a prolonged left radial 
sensory latency but the ulnar and median nerves were normal.  

The veteran filed a claim for a left wrist disorder in 
February 2002, which was granted by rating decision dated in 
August 2002.  He asserts that his disability is worse than 
the currently-assigned 20 percent.  At a hearing before the 
Board, he testified that he underwent essentially a fusion of 
the bone in his wrist and had recently been diagnosed with 
ulna impaction syndrome.  He reported on-going pain and 
numbness in his hand and felt like his full disability had 
not been evaluated.  He indicated that his disability had a 
negative impact on his employment as a cook and maintained 
that he had a total loss of use of his left hand.

In a May 2002 VA examination report, the veteran complained 
of pain in the left wrist area with radiation to his fingers.  
Physical examination revealed a dorsal ulnar scar (for which 
he is separately service-connected).  Grip strength was 3/5, 
range of motion was noted as flexion to 45 degrees 
(anatomical normal is 80 degrees), extension to 45 degrees 
(normal is 70 degrees), radial deviation to 10 degrees 
(normal is 20 degrees), and ulnar deviation to 20 degrees 
(normal is 45 degrees).  A large deformity of the ulnar 
styloid was noted with tenderness over the area.  An X-ray 
reportedly showed a deformity of the ulnar styloid with 
possible nonunion.  The final diagnosis was fractured ulnar 
styloid with possible nonunion of the ulnar styloid creating 
a large deformity.

In a March 2003 VA peripheral nerve examination report, a 
physical examination revealed a swollen, thick left wrist.  
Range of motion was limited with extension reported as 45/60 
degrees, flexion of 45/60 degrees, pronation a normal 80/80 
degrees, supination of 60/80 degrees, radial deviation of 
10/20 degrees, and ulnar deviation a normal 20/20 degrees.  
The examiner related that an X-ray showed a "slight 
deformity of the distal stub of the osteotomized ulna."  The 
clinical impression was status post-operative left wrist 
injury with some distal radial ulnar instability and 
limitation of motion without neurological change.

More recent private medical evidence reflects on-going 
complaints of pain on the ulnar side of the wrist.  In a 
December 2003 treatment note, he was diagnosed with ulnar 
impaction-type syndrome with a positive ulnar variance wrist 
but it was noted that the nerve conduction studies were 
apparently normal.  The private physician reported that the 
veteran had a "huge ulnar styloid that is impinging on his 
carpal bone."  He recommended an ulnar shortening procedure 
but was going to discuss the situation with the physician who 
performed the original surgery.  

In a subsequent January 2004 note, the private physician 
related that he had spoken with the original surgeon and 
agreed that the veteran was going to continue to have 
problems with his wrist.  Physical examination showed 
discomfort in ulnar deviation, which was a little restricted 
due to a prominent ulna.  He had about a 30 degree 
restriction of supination and a "little bit" of restriction 
of volar flexion by about 20-30 degrees.  Extension was noted 
to be palpable to the opposite.  Further, a January 2004 
nerve conduction study reflected a left ulnar demyelinative 
lesion at the level of the elbow; however, the ulnar sensory, 
median sensory, and motor and radial sensory studies were 
normal.  

Legal Analysis.  Based on the above evidence, the Board finds 
that there is no basis on which to grant a higher evaluation 
for the residuals of a left wrist fracture.  Specifically, 
there is no evidence of a flail joint (defined as a joint 
that is extremely relaxed, almost beyond the control of the 
will).  Of note, while the veteran has definite limitation of 
motion, it appears that he has controlled movement of the 
wrist as evidenced by the degrees of motion reported.  
Further, no physician has ever characterized the veteran's 
condition as a flail false joint.  Therefore, the Board finds 
no basis for a higher rating under DC 5210 (flail false 
joint).

Next, the current 20 percent anticipates nonunion in the 
lower half of the ulna under DC 5211.  A 30 percent rating is 
warranted under this diagnostic code only with nonunion in 
the upper half of the ulna with false movement and with loss 
of 2.5 cms. (one-inch) of bone substance and marked 
deformity.  In this case, the veteran's left wrist disability 
does not meet the criteria for a higher rating under this 
diagnostic code.  Specifically, there is no question that his 
disability is located at the lower half of the ulna in the 
wrist area; the higher rating focuses on the upper half of 
the ulna.  As such, a 30 percent evaluation, by definition, 
is not applicable to the lower half of the ulna.  In 
addition, surgical bone loss was reported in the operative 
note as only 3 mm., which does not satisfy the criteria for 
bone loss of 2.5 cms.  Moreover, while he has a clear 
deformity of the wrist (and, having observed the veteran's 
wrist at a hearing, the Board would characterize the 
deformity as "marked"), even a marked deformity alone is 
not sufficient to warrant a higher rating.  Because the 
veteran's left wrist disability does not meet the criteria 
for a 30 percent rating, the Board finds that a higher 
evaluation is not warranted under DC 5211.

Further, the veteran asserted at the hearing before the Board 
that DC 5212 (impairment of the radius) should have been 
considered.  However, the evidence is uncontroverted that the 
veteran's service-connected disability relates only to the 
ulna, and not the radius.  Significantly, he had been 
diagnosed with an ulnar styloid fracture, he underwent a 
surgical procedure of the distal ulna, X-ray reports have 
consistently showed a deformity of the ulnar styloid, and 
more recently he has been diagnosed with ulnar impaction type 
syndrome.  There has been no indication of a disability 
related to the radius.  Therefore, the Board finds that the 
provisions of DC 5212 for an impairment of the radius are not 
for application.

Nonetheless, even considering the provisions of DC 5212, 
there is no basis for a higher rating for essentially the 
same reasons discussed in the analysis of DC 5211.  That is, 
a 30 percent rating under DC 5212 requires 2.5 cm. of loss of 
bone substance (the veteran's surgical bone loss is reported 
at 3 mm.) and false movement of the lower half of the radius 
(not shown as evidence by controlled range of motion).  
Therefore, there is no basis for a higher rating under DC 
5212.

Next, DC 5214 anticipates wrist ankylosis.  Ankylosis is 
defined as stiffening or fixation of a joint.  In this case, 
while the veteran has experienced limitation of motion of the 
wrist joint, there is no indication of a fixation of the 
wrist as evidenced by the reported degrees of motion 
remaining.  Therefore, there is no basis for a higher rating 
under DC 5214.  Further, regardless of the level of 
limitation of motion, a 10 percent rating is the maximum 
rating available under DC 5215.  As the veteran's disability 
rating is already at 20 percent, there is no basis for a 
higher rating under DC 5215.  

Next, at his hearing before the Board, the veteran asserted 
that he was entitled to a separate compensable rating for 
neurological involvement and reported that he experienced 
numbness in his hands.  To this end, the Board has considered 
DC 8516 (peripheral neuropathy of the ulnar nerve).  Under DC 
8516, a 10 percent rating for mild, incomplete paralysis of 
the ulnar nerve on the minor hand (the veteran is right-
handed) will be assigned.  A rating of 20 percent is 
warranted for moderate incomplete paralysis of the minor 
hand.  A 30 percent rating will be assigned for severe 
incomplete paralysis of the minor hand.  Complete paralysis, 
with griffin claw deformity, flexor contractor of the ring 
and little fingers, atrophy, loss of extension, an inability 
to spread the fingers, an inability to adduct the thumb, and 
wrist weakening, warrants a 50 percent disability rating for 
the minor hand.

After reviewing the evidence on file, the Board finds that 
the veteran is not entitled to a separate compensable rating 
for peripheral neuropathy under DC 8516.  Significantly, two 
EMGs and nerve conduction studies have reported that the 
ulnar nerve conduction was normal.  First, a private 
physician reported that the November 2001 EMG and nerve 
conduction studies showed a prolonged left radial (not ulnar) 
sensory latency.  He specifically noted that the "ulnar and 
median nerves were normal."  Next, the most recent EMG and 
nerve conduction study dated in January 2004 submitted by the 
veteran at his hearing (with a waiver) indicated a "focal 
left ulnar demyelinative lesion at the level of the elbow" 
(not the wrist) and noted that the "ulnar sensory, median 
sensory, and motor and radial sensory studies are normal."  

While the veteran has reported on-going numbness in his left 
hand, it does not appear that it is related to his service-
connected ulnar disability.  This finding is also supported 
in the March 2003 VA peripheral nerve examination report 
which noted that "there was a question of the radial nerve 
being involved, but since there has been never any 
symptomatology in that distribution, I believe that is a 
spurious finding."  The examiner concluded that there was 
"limitation of motion without neurological change."  
Therefore, the Board finds no basis for a separate 
compensable rating based on peripheral nerve involvement.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
currently assigned schedular rating of 20 percent is the 
maximum rating permitted under DC 5211 inasmuch as the ulna 
impairment is in the lower half rather than in the upper 
half.  Since the currently assigned schedular rating of 20 
percent is the maximum rating provided by the rating 
schedule, the provisions of 38 C.F.R. § 4.40 et seq., provide 
no basis on which to assign a higher schedular rating.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  

A review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in April 2002.  He was told what evidence had been 
considered, where to send the evidence, and that VA would 
help him obtain evidence.  In August 2003, the RO provided 
him with a Statement of the Case which set forth all 
pertinent regulations regarding his claim, and also included 
the new duty to assist provisions of 38 C.F.R. § 3.159.  The 
RO explained that the medical evidence failed to support a 
higher rating.  He has also undergone two VA examinations 
specifically to address the issue on appeal, and VA and 
private medical evidence has been associated with the claims 
file.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for the residuals of a fractured ulnar styloid with possible 
nonunion of the ulnar styloid is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

While the provisions of 38 C.F.R. § 3.321(b)(1) were cited in 
a Statement of the Case dated in August 2003, there is no 
indication that these provisions were considered.  
Additionally, after this document was issued, the veteran 
provided pertinent information as to this matter at the 
hearing in January 2004.  The Board has no authority to grant 
an extraschedular rating in the first instance.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  In 
light of the veteran's testimony in January 2004, the Board 
finds that the RO should consider whether referral for 
extraschedular consideration is warranted in this case.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  As noted above, the veteran has 
also raised claims for a rating based on 
loss of use of the left hand and for a 
total rating based upon unemployability.  
As these issues are all intertwined, the 
RO should consider development of 
pertinent information as to each of these 
claims.  In this regard, the veteran 
should be advised that he has the 
ultimate responsibility of furnishing 
employment records.

2.  Then, the RO should then readjudicate 
the veteran's claim for an a rating in 
excess of 20 percent for residuals of a 
fractured left ulnar styloid on an extra-
schedular basis under 38 C.F.R. § 
3.321(b)(1).  If the decision remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



